Name: Regulation (EEC) No 1850/75 of the Council of 10 July 1975 on the conclusion of the Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other hand when the said goods are forwarded from Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7 . 75 Official Journal of the European Communities No L 188 / 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1850/75 OF THE COUNCIL of 10 July 1975 on the conclusion of the Agreement between the European Economic Commu ­ nity and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other hand when the said goods are forwarded from Austria THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to the recommendation from the Commission ; Whereas the conclusion of an Agreement with the Republic of Austria on the simplification of formali ­ ties in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other hand when the said goods are forwarded from Austria eases the flow of trade and thus simplifies international traffic of goods, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Republic of Austria on the simplification of formalities in respect of goods traded between the European Economic Community on the one hand and Greece and Turkey on the other hand when the said goods are forwarded from Austria, is hereby concluded in the name of the Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 In pursuance of Article 11 ( 1 ) of the Agreement, the President of the Council shall give notification that the necessary Community procedures for the entry into force of the Agreement (') have been imple ­ mented . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1975 . For the Council The President E. COLOMBO (') The date of entry into force of the Agreement will be published in the Official Journal of the European Communities.